Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 5 August 1782
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                  
                     Dear general
                     Philadelphia August 5. 1782
                  
                  Since I am in america, I never was so long time without seeing your excellency; and however the more I have enjoyed the happiness of your society, the less am I able to support your absence.  in every circumstance I wish to be with you, but in time of war methinks that glory and success are not be found elseware.  it is with the highest satisfaction that I see our troops in motion to join your armie.  I left them at Baltimore to pay a visit to our friend the chr de la Luzerne.  nothing had been wanting to my happiness, had I met your excellency in this place where I followed you last summer, very near this time, and under the most favourable omens.  may this year either add to your success or crown them with an glorious peace!  I have the honour to be with the most sincere respect and attachment dear general your most humble and obedient servant
                  
                     le chr de chastellux
                  
               